Exhibit 10.33

[Form of Offer Letter Entered into with Senior Vice Presidents]

                    , 200  

Dear                     :

I am pleased to offer you the position of                                 
reporting directly to me in my capacity as Chief Executive Officer. You
understand that this offer of employment is contingent upon the final approval
by the Board of Directors of OpenTV (the “Board”). You shall have the rights,
powers, duties and obligations relating to such office as are customarily
associated with such office and such other rights, powers, duties and
obligations as we may agree upon from time to time. Your principal place of
work, subject to reasonable and customary travel, shall be at OpenTV’s offices
located in                     . Subject to Board approval, we would expect your
employment to commence on                      if you determine to accept this
offer, and that you would make yourself reasonably available prior to that date
to begin to familiarize yourself with your position and responsibilities.

During the course of your employment with OpenTV you shall devote your full
business time and efforts to OpenTV; provided, that, nothing herein shall
prevent you from (i) participating in industry, trade, professional, charitable
and community activities, (ii) serving on corporate, civic or charitable boards
or committees, and (iii) managing your personal investments and affairs, in each
case so long as such activities do not conflict with OpenTV’s interests or
interfere with the performance of your responsibilities to OpenTV.

Base Salary and Annual Bonus

Your annual salary will be $            , which shall be paid to you in regular
intervals in accordance with OpenTV’s customary payroll schedules for salaried
employees, but in no event less frequently than twice each month. For each of
the calendar years in which you are employed by OpenTV, you shall be eligible
for annual discretionary bonus awards (the target amount of which shall be
established by the Chief Executive Officer of the Company, subject to approval
by the Compensation and Nominating Committee (the “Committee”) of the Board
prior to the commencement of any calendar year to which it relates), based on
financial and strategic objectives agreed to annually by the Committee and me.
Your discretionary bonus, if any, will be paid to you, at the option of the
Committee, in a cash payment, in shares of capital stock of OpenTV, or in a
combination of cash and capital stock of OpenTV. You understand that any stock
issued might, at the option of the Committee, be restricted stock subject to
vesting requirements. Your target bonus for 200   is         % of your annual
salary (pro rated for the 200   partial year of employment), which may change in
subsequent years, as described above, within the discretion of the Committee,
but such targeted bonus percentage shall not be materially less than the target
bonus percentages of other senior executives of OpenTV at the same level. Such
annual discretionary bonus awards shall be payable or issuable, as applicable,

 

1



--------------------------------------------------------------------------------

as soon as practicable after the Committee and I can determine whether, and the
degree to which, such financial and strategic objectives have been reached, but
in no event later than any discretionary performance bonuses are paid to other
senior executives of OpenTV.

Stock Options

Upon your acceptance of this offer, and subject to approval by the Committee,
the Company will grant to you stock options under the applicable OpenTV Corp.
Incentive Plan (the “Plan”) to purchase                                     
(                    ) Class A Ordinary Shares (the “Initial Option”), with an
exercise price equal to the fair market value of the Class A Ordinary Shares on
the date of grant (the “Grant Date”). The Initial Option shall vest in
accordance with the following schedule, subject to such other vesting terms in
the event of death, disability or other circumstances as may be more
specifically described in the form of option agreement referred to below:
Twenty-five percent (25%) of the Initial Option shall vest and become
exercisable on the first anniversary of the Grant Date, and at the end of each
month thereafter, the Initial Option shall vest and become exercisable as to an
additional 1/48th of the shares until the Initial Option is vested with respect
to one hundred percent (100%) of the shares. The Initial Option shall be
evidenced by a standard stock option agreement approved by the Committee for the
grant of other stock options under the Plan, a copy of which is attached hereto
as Exhibit A and by this reference incorporated herein, provided, that to the
extent there are any inconsistencies between the terms of this Agreement and the
terms of such form of stock option agreement, the terms of this Agreement shall
govern, and, to the extent necessary, the form of option agreement entered into
by you and the Company will be revised to make it consistent herewith. The Grant
Date for your Initial Option shall be the date on which the Committee formally
approves the Initial Option.

Termination

If either: (i) OpenTV terminates your employment without Cause, as defined
below, or (ii) you resign your employment due to a material reduction of your
duties and/or responsibilities (which caused a significant amount of your duties
to be inconsistent with the duties and responsibilities normally assigned to a
person serving in the capacity of                                     ) or a
material reduction in your base salary, then, in each such case, you will be
entitled to the following:

 

  •  

a lump sum payment in an amount equal to the sum of (a) your base salary through
the date of termination, (b) vacation time not used as of the date of
termination to the extent that such vacation time has been accrued during the
calendar year of termination, calculated based upon your base salary at the date
of termination, and (c) business expenses reimbursable under this letter, in
each case to the extent not theretofore paid;

 

2



--------------------------------------------------------------------------------

  •  

continuation of your base salary then in effect, payable in accordance with the
normal payroll practices of OpenTV in effect on the date of termination, for a
period of six (6) months after the date of termination, unless the date of such
termination is within 12 months following the date of any “Approved
Transaction”, “Board Change” or “Control Purchase” (as such terms are defined in
the Plan, and collectively referred to herein as “Change in Control”), in which
case the amount due to you pursuant to this sub-paragraph shall be equal to 12
months of your then base salary, payable in accordance with the normal payroll
practices of OpenTV in effect on the date of termination;

 

  •  

continued vesting of all options granted to you under the Plan through the six
(6) month anniversary of the date of your termination; provided, however, that
if a termination to which this paragraph applies occurs within 12 months after a
Change in Control (and the vesting of such options have not otherwise been
accelerated pursuant to the terms of the Plan), then, in such event, vesting of
all options granted to you under the Plan shall continue until the 12 month
anniversary of the date of your termination; and

 

  •  

all vested stock options held by you following the termination of your
employment with OpenTV pursuant to the first sentence of this paragraph
(including any stock options that vest following the date of termination
pursuant to the immediately preceding sub-paragraph above) shall remain
exercisable for a period of 90 days following the date on which the last options
vest in accordance with the continued vesting provisions of the immediately
preceding sub-paragraph above (but not later than the scheduled expiration of
such stock option).

If you intend to resign your employment as a result of a material reduction of
your duties or your base salary, you must notify OpenTV in writing. If OpenTV
fails to cure or remedy your reason for resignation within thirty (30) days of
its receipt of your notification your resignation shall be effective on the
earlier of (i) the date OpenTV notifies you in writing of its determination not
to cure or remedy your reason for resignation or (ii) the thirtieth (30th) day
following OpenTV’s receipt of your notification.

OpenTV may terminate your employment for Cause at any time upon written notice
of such termination to you setting forth in reasonable detail the nature of such
Cause. If OpenTV terminates your employment for Cause, or you resign for a
reason other than those stated in the first paragraph under “Termination” above,
then you will be entitled to a lump sum in an amount equal to the sum of
(i) your base salary through the date of termination, (ii) vacation time not
used as of the date of termination to the extent that such vacation time has
been accrued during the calendar year of termination, calculated based upon your
base salary at the date of termination, and (iii) business expenses reimbursable
under this letter, in each case to the extent not theretofore paid. In addition,
upon termination of your employment by OpenTV for Cause, all stock options
granted to you, notwithstanding any prior vesting, shall immediately terminate.

Solely for purposes of this letter, “Cause” shall be deemed to have occurred
upon the happening of any of the following: (A) the breach by you of any
material provision of the Employee Proprietary Information and Inventions
Agreement, dated as of the date of your acceptance of this letter (the “Employee
Inventions Agreement”), a copy of

 

3



--------------------------------------------------------------------------------

which is attached hereto as Exhibit B, (B) your having been charged with a
felony under the laws of the United States or any state thereof (other than a
traffic violation), (C) your act of fraud, theft, embezzlement, other material
act of dishonesty or any material breach of fiduciary duty owed to OpenTV,
(D) your willful failure to perform, or gross neglect in the performance of,
your duties and responsibilities to OpenTV (other than as a result of illness or
incapacity), and (E) your agreement to settle any charges brought against you by
the Securities and Exchange Commission (“SEC”) with respect to any act or
omission by you, which charges involve an allegation of fraud or, in the good
faith opinion of the Board, would reasonably likely to have resulted in a
conviction had the matter proceeded.

Benefits; Vacation; Expenses

You will have the right to participate in and to receive benefits from all
present and future life, accident, disability, medical, pension and savings
plans and all similar benefits made available generally to executives of OpenTV.
The amount and extent of benefits to which you are entitled shall be governed by
the specific benefit plan, as it may be amended from time to time.

You will be entitled to four weeks of paid vacation per year or such longer
period as may be provided by OpenTV. Such vacation shall be taken at such times
and intervals as shall be determined by you, subject to the reasonable business
needs of OpenTV. You shall not be permitted to accrue more than 1.75 times your
annual vacation entitlement.

OpenTV shall pay or reimburse you promptly for all reasonable expenses and other
disbursements incurred or paid by you in the performance of your duties and
responsibilities to OpenTV, including those incurred or paid in connection with
business related travel, telecommunications and entertainment, subject to
reasonable substantiation by you in accordance with OpenTV’s policies.

Arbitration of Claims

You hereby acknowledge and agree that, except as provided below, all disputes
concerning your employment with OpenTV, the termination thereof, the breach by
either party of the terms of this letter or any other matters relating to or
arising from your employment with OpenTV shall be resolved in binding
arbitration in a proceeding in San Francisco, California, administered by and
under the rules and regulations of the American Arbitration Association. Both
parties and the arbitrator will treat the arbitration process and the activities
that occur in the proceedings as confidential.

Employment At Will

By signing this letter, you understand and agree that your employment with
OpenTV is at-will. Therefore, your employment can terminate, with or without
Cause, and with or without notice, at any time, at your option or OpenTV’s
option, and OpenTV can terminate or change all other terms and conditions of
your employment, with or without Cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this letter. This
at-will relationship will remain in effect throughout your employment with
OpenTV Corp. or any of its subsidiaries or affiliates.

 

4



--------------------------------------------------------------------------------

This letter, including the documents contained in Exhibit A, and any stock
option agreement between you and OpenTV, constitute the entire agreement,
arrangement and understanding between you and OpenTV on the nature and terms of
your employment with OpenTV. This letter supersedes any prior or contemporaneous
agreement, arrangement or understanding on this subject matter, except, subject
to the third succeeding sentence, for any stock option agreement between you and
OpenTV. By executing this letter as provided below, you expressly acknowledge
the termination of any such prior agreement, arrangement or understanding. Also,
by your execution of this letter, you affirm that no one has made any written or
verbal statement that contradicts the provisions of this letter. In the event of
any inconsistency between the terms contained in this letter and the terms
contained in any stock option agreement between you and OpenTV, the terms
contained in this letter shall control, such that the provisions regarding
vesting or termination contained in your stock option agreements shall be
superseded by the provisions of this letter to the extent of any conflict. The
at-will nature of your employment, as set forth in this paragraph, can be
modified only by a written agreement signed by both OpenTV’s Chief Executive
Officer and you which expressly alters it. This at-will relationship may not be
modified by any oral or implied agreement, or by any policies of OpenTV,
practices or patterns of conduct.

We are enthusiastic about your potential employment with us and the
contributions you can make to our executive management team and OpenTV. Please
retain the original offer letter for your records and return the signed copy and
required documents to me.

 

Sincerely, OPENTV, INC. By:     Title:  

 

Signature of Acceptance:   

 

5